Hon. Homer Garrison   Jr.              Opinion No, O-3031
Director,  DepartmenJ of
Public Safety                          Re:   Whether "Nestegg Night"' is
Camp Mabry                                   a violation of the lottery
Austin, Texas                                law.
Dear Sir:
           This will acknowledge receipt   of your letter of
Jan. 8, 1941, requesting the opinion of this Department as to
whether or not "Nestegg Night" constitutes    a violation of the
lottery laws   of this State, Article 6.54 of the Penal Code,
             A circular     enclosed     with your letter   reads   as fol-
lows:
             "FEATHERYOUHNEST wfth $30000 OP more
        VESTEGG               EVWY THURSDAY  NIGHT           NESTEGG
          Nite                IS "NESTEGGNITEn AT             NITE
                              TH!&GUILDTHEATRE               FEATHWYOUR
                              Crystal City, Texas            NEST
             "The ONestegg" is never less          than $30*00
               "If YOU are present and have signed the Application
        for Spare Time work 0 ., 0 and your Application  is the one
        selected you will "FEATHERYOURNESTBwith $30,00 or
        more O

             'IIf the party selected is not present on 'NESTEGG
        NITEn the 'NESTEGG'will be increased $lO,OO for the next
        'NESTEGGN1TE.O
             "It is only necessary to sign one (1) Application,
        as the name will always remain on file   0 ., o even if you
        are selected YOURNUMBER   will be placed back fn the hopper
        and YOU can be selected  at some future tfme,
             "REMEMHEB  0 o o WE PLACEYOU ON OURPAY-ROLL o o e
        and deduct Social Security Taxes only,
             "In addition     we pay our share of Taxes under the
Hon. Homer Garrison,      Jr.,    page 2


      Social Security Act which wlll~increase              YOUBbenefits
      under the Old Age Fund.

            We will     select a number from the hopper, then
      refer to the    Appllcatlon  file and call the name. . .
      If the party    is present you make yourself  known by
      answering to    the name called and come forward to the
      stage . . .     BE PBESENTTYOURSMAYBE THE ONESELECTED.
      “FIRST SELECTION:THUBSDAY
                              NIGHT, JANUARY25th - 8830
      P.M.’
             An appllcatlon      card likewise    enolosed    is in the
f ollewlng   f 0lvn:
                           “NESTEGG                        NESTEGG
                              NITE                           NITE
                        FEATHEiRYOUHNEST               FEA!l%ERYOURNBST
                  GUILDTHEA!l!BE            CRYSTALCITY, TEXAS
             “1 hereby file      my application    for    spare time work.
      Name. . . . . . . . . . . . o . o . . . . . . e . . .
           Bddrasa. . . . . . . . . . . * . 0. . e . . . . .
               Telephone . . . . . . D o . . . . . . . . . . .
      And in conneotlon       with these    exhibits     you state   that:
            nit aeems that this~ theatre paasea out the enclosed
      card to persons who purohase a ticket,    on which the pur-
      chaser makes appllcatlon    for spare time work.  Tlcketa
      am then drawn one night each week and the winner, If
      present, recrives   not less than 838.00,   Of aourse   it
      Is oompulsory that the winner be in the theatre be&r
      he would be entitled   to the m~nep.~
            From this we have aoncludea that this scheme is un-
distinguishable   from the %ovie arlticU scheme, held to constl-
tute a violation    of our lottery   laws In opinion No. O-54, aopy
of which Is enclosed;    and for the reasons set forth end under
the authorities   there cited you are advised that the operation
of “Nestegg NightU by the theatre in question under the plan
described will be a violation      of Article 654 of the Penal Code.
APPROVED  JAN 18, 1941                     Yours very truly
/s/ Gerald C. Mann                         ATTORNEY  GEK&ElAL
                                                            OF TEXAS
ATTORNEY  GGNERAL OF TEXAS                 By /s/ James D. Smullen
APPROVED:OPINIONCOMMITTEE                  James Do Smullen, Assistant
By /s/ BWB, Chairman
JDS: AMM:uaz, ENCLOSURE